Lahtinen, J.
Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered May 24, 2007, convicting defendant upon his plea of guilty of the crimes of forgery in the second degree and driving while intoxicated.
In satisfaction of an indictment and a superior court information, defendant pleaded guilty to forgery in the second degree and driving while intoxicated and waived his right to appeal in return for a probationary sentence aggregating five years. Defendant was released on his own recognizance pending sentencing with the admonition that County Court reserved the right to sentence him “to whatever sentence [it felt] appropriate” if, among other things, he failed to show for sentencing. After defendant admittedly violated the court’s admonition, he was sentenced to, among other things, two concurrent 360-day terms of imprisonment.. Defendant now appeals.
We affirm. As defendant was clearly warned that County Court would not be bound by the promised sentence in the plea agreement if he failed to appear on the scheduled sentencing date, we find that the enhanced sentence was justified (see People v Favor, 49 AD3d 915, 915 [2008]; People v Conklin, 35 AD3d 1034, 1035 [2006]; People v Walker, 30 AD3d 823, 823 [2006]; People v Hines, 286 AD2d 987, 987 [2001], lv denied 97 NY2d 683 [2001]; People v Diaz, 264 AD2d 879, 880 [1999], lv denied 94 NY2d 879 [2000]).
Defendant’s remaining contentions have been examined and found unpersuasive.
*867Spain, J.P., Kane, Malone Jr. and Stein, JJ., concur. Ordered that the judgment is affirmed.